           Case 1:20-cv-04137-PGG Document 77 Filed 03/05/21 Page 1 of 2



                                                                                              3/5/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
JAMES ANDERSON and JOHN O’MEARA, as                                     :
Trustees and Fiduciaries of the Local 966 Welfare :
Trust Fund,                                                             :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-4137 (PGG) (JLC)
                                                                        :
736 WILLOUGHBY HOUSING DEVELOPMENT :
FUND CORPORATION, d/b/a LISA                                            :
MANAGEMENT, INC., d/b/a EMERGE                                          :
ASSOCIATES LLC, LINCOLN N. VAN BUREN                                    :
HOUSING DEVELOPMENT FUND COMPANY, :
INC., d/b/a LISA MANAGEMENT, INC., d/b/a                                :
EMERGE ASSOCIATES LLC., S. RICHARDS                                     :
INC., d/b/a LISA MANAGEMENT, INC., d/b/a                                :
EMERGE ASSOCIATES LLC, and EMERGE                                       :
ASSOCIATES LLC, d/b/a/ LISA                                             :
MANAGEMENT, INC.,                                                       :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Amended Order of Reference dated March 4, 2021 (Dkt. No. 76), Judge

Gardephe referred this case to me for settlement. The parties are directed to advise

the Court within 30 days when they wish to schedule the settlement conference.

The parties should do so by filing a letter-motion on the docket that indicates at

least three dates that are mutually convenient for the parties. Alternatively,

counsel are free to e-mail my deputy clerk, David Tam, at

David_Tam@nysd.uscourts.gov to find a mutually convenient date for the parties

and the Court. In light of the COVID-19 pandemic, any settlement conference in



                                                        1
        Case 1:20-cv-04137-PGG Document 77 Filed 03/05/21 Page 2 of 2




the foreseeable future will likely be conducted telephonically. Using the Court’s

conference line system, the Court will begin the settlement conference in joint

session with all parties on the line before breaking into private session and

speaking to the parties individually, as the technology the Court is using can

facilitate breakout sessions with each side.

      If the parties wish to provide a different platform for the settlement

conference (such as Zoom, Skype, or the equivalent) and not simply proceed

telephonically they may so advise the Court and the Court will then schedule a

conference to discuss logistics.

      SO ORDERED.

Dated: March 5, 2021
       New York, New York




                                          2
